 


 HR 2366 ENR: World War I American Veterans Centennial Commemorative Coin Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 2366 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in commemoration of the centennial of World War I. 
 
 
1.Short titleThis Act may be cited as the World War I American Veterans Centennial Commemorative Coin Act. 
2.Findings; Purpose 
(a)FindingsThe Congress finds the following: 
(1)The year 2018 is the 100th anniversary of the signing of the armistice with Germany ending World War I battlefield hostilities. 
(2)On the 6th of April 1917, the United States of America entered World War I by declaring war against Germany. 
(3)Two million American soldiers served overseas during World War I. 
(4)More than four million men and women from the United States served in uniform during World War I. 
(5)The events of 1914 through 1918 shaped the world and the lives of millions of people for decades. 
(6)Over 9 million soldiers worldwide lost their lives between 1914 and 1918. 
(7)The centennial of America’s involvement in World War I offers an opportunity for people in the United States to commemorate the commitment of their predecessors. 
(8)Frank Buckles, the last American veteran from World War I died on February 27, 2011. 
(9)He was our last direct American link to the war to end all wars. 
(10)While other great conflicts, including the Civil War, World War II, the Korean War, and the Vietnam War, have all been memorialized on United States commemorative coins, there currently exists no coin to honor the brave veterans of World War I. 
(11)The 112th Congress established the World War I Centennial Commission to plan, develop, and execute programs, projects, and activities to commemorate the centennial of World War I. 
(b)PurposeThe purpose of this Act is to— 
(1)commemorate the centennial of America’s involvement in World War I; and 
(2)honor the over 4 million men and women from the United States who served during World War I. 
3.Coin specifications 
(a)$1 Silver CoinsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue not more than 350,000 $1 coins in commemoration of the centennial of America’s involvement in World War I, each of which shall— 
(1)weigh 26.73 grams; 
(2)have a diameter of 1.500 inches (38.1 millimeters); and 
(3)contain 90 percent silver and 10 percent copper. 
(b)Legal TenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design Requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the centennial of America’s involvement in World War I. 
(2)Designation and inscriptionsOn each coin minted under this Act, there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2018; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be selected by the Secretary based on the winning design from a juried, compensated design competition described under subsection (c). 
(c)Design competitionThe Secretary shall hold a competition and provide compensation for its winner to design the obverse and reverse of the coins minted under this Act. The competition shall be held in the following manner: 
(1)The competition shall be judged by an expert jury chaired by the Secretary and consisting of 3 members from the Citizens Coinage Advisory Committee who shall be elected by such Committee and 3 members from the Commission of Fine Arts who shall be elected by such Commission. 
(2)The Secretary shall determine compensation for the winning design, which shall be not less than $5,000. 
(3)The Secretary may not accept a design for the competition unless a plaster model accompanies the design. 
5.Issuance of coins 
(a)Quality of CoinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Mint FacilityOnly one facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. 
(c)Period for IssuanceThe Secretary may issue coins under this Act only during the calendar year beginning on January 1, 2018. 
6.Sale of coins 
(a)Sale PriceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; 
(2)the surcharge provided in section 7 with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)Bulk SalesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid Orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Surcharges 
(a)In GeneralAll sales of coins issued under this Act shall include a surcharge of $10 per coin. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be paid by the Secretary to the United States Foundation for the Commemoration of the World Wars, to assist the World War I Centennial Commission in commemorating the centenary of World War I. 
(c)AuditsThe Comptroller General of the United States shall have the right to examine such books, records, documents, and other data of the United States Foundation for the Commemoration of the World Wars as may be related to the expenditures of amounts paid under subsection (b). 
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code. The Secretary may issue guidance to carry out this subsection. 
8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— 
(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and 
(2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
